*776Dissenting Opinion by
Judge Thomas.
I agree "with, the opinion in so far as it determines that, under the condition of the record, all questions of the creation or maintenance of a nuisance by the defendants permitting noisy or disorderly crowds to assemble on their premises are eliminated; but I am-of the opinion that the answers as -drawn admit the continuous illegal sale of intoxicants by the defendants on Sunday, in open violation of the law, and that they kept their houses open for that purpose, and that persons resorted to the places of business of -the defendants for the purpose of buying liquor on continuous- Sundays, immediately preceding the filing of the suits, and they did - buy it, which, according to my opinion, constitutes a public nuisance, to abate which the-remedy sought in these cases is applicable. For this reason I dissent from the opinion.